SUTTON, Justice
(dissenting).
I find no cause to recede from the original decision reached in this case by this court, nor can I agree with the interpretation placed upon the trial court’s judgment. The trial court recognized that under the instant statute the defendants might legally operate within the city of El Paso and the suburbs thereof. That is made plain by the judgment. The judgment should not be construed to mean the corporate limits if it may be otherwise construed and brought within the statute. It is an elementary rule of construction that if susceptible thereto a judgment should be so construed as to give it validity rather than strike it down; and to be within the law rather than without it, 25 T. J. page 459, Sec. 87 and cases cited; 49 C.J.S., Judgments, § 228, page 435, Sec. 435; Gough v. Jones, Tex.Com.App., 212 S.W. 943; and Keton v. Clark, Tex.Civ.App., 67 S.W.2d 437, to which of course many other authorities might be added. It is thought the trial court intended, and it is certainly susceptible to the construction, that the defendants should be restrained from operating on the highways outside the city of El Paso and the suburbs thereof.
Any traveler knows where a city or town begins and ends though he be totally ignorant of the legal or corporate boundaries thereof. As said in the original opinion, the City of El Paso, like any other city or town, is comprised of the urban inhabitants of one area within, or within and without the corporate limits. If the inhabitants of a larger municipality extend themselves so as to join up with, or make an adjoinder with, a smaller community whether incorporated or not the latter is said to be a suburb of the former, as is also the urban territory adjacent to an incorporated town or city. Under such definition and understanding communities separated by rural farming areas cannot be suburbs one of the other. The Supreme Court long ago attached such meaning to a town or city, saying the term carries with it the *502idea of a considerable aggregation of people living in close proximity. A town population is distinguished from a rural population, which is understood to signify a people scattered over the cou'ntry, and engaged in agricultural pursuits, or some similar avocations, requiring a considerable territory for its support. A section of country so inhabited cannot be called a town, nor treated as a part of a town, without doing violence to the meaning ordinarily attached to that word. State ex rel. v. Eidson, 76 Tex. 302, 13 S.W. 263, 264, 7 L.R.A. 733. To the same substantial effect is the language found in the City of Denver v. Coulehan, 20 Colo. 471, 39 P. 425, 27 L.R.A. 751, the legal as well as the popular idea of a town or city in this country both by name and use is that of oneness, community, locality, vicinity; a collective body, not several bodies; collective body of inhabitants; that is, a body of people collected or gathered in one mass, not separated into distinct masses, and having a community of interests, because residents of the same place, not different places. So as to territorial extent, the idea of a city is one of unity, not of plurality; of compactness or continuity, not separation or segregation.
It is thought the injunction could not be made more definite by setting up some other imaginary boundary as the limits beyond which the defendants may not pass. Under the instant statute it is not practical to limit the restraint to an exact line or boundary but it must be sufficiently flexible to meet constantly changing conditions. The law is not an exact thing and any exact application of it necessarily becomes oppressive and unjust. It may not be presumed any executive officer would undertake to unjustly enforce the injunction, and if he should the courts would permit it, but on the contrary it may be properly presumed that it will be applied practically and justly.
Moreover, defendants do not make the point upon which the judgm'ent is now reversed.
It follows, of course, in my humble judgment the motion should be overruled.